DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Response after Ex Parte Quayle Action, filed November 12, 2021, with respect to Ex Parte Quayle Action - 09/14/2021
have been fully considered and are persuasive.  Ex Parte Quayle Action - 09/14/2021
has been withdrawn.  According to applicant’s request claims 18-20 is granted because the amendment to claim 18 does not added the allowed limitations of claim 1. Limitations regarding boron doped silicon are absent from claim 18.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in Remarks on 11/12/2021.
The application has been amended as follows: Claims 18-20 are canceled.
Allowable Subject Matter
Claims 1-7, 10-17, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the 
The most relevant prior art US 20120009766 A1, US 20090269913 A1, US 5279976 A, US 20130130485 A1, US 20120187539 A1, discloses forming boron-silicon layers and annealing to drive boron into other layers such as a substrate or wafer. However the art appears to be silent on the limitations below in combination with rest of the independent claim limitations. The art discloses depositing or forming a boron doped silicon layer and annealing the boron doped silicon layer causing boron atoms to migrate to lower layers. 
Lei (US 20160293410 A1; ¶94-100) discloses forming a boron content with layers of silicon containing film (silicon oxide or silicon nitride) having a dopant concentration of about 5 percent to about 40 percent boron. However Lei silent on a boron doped silicon layer with the claimed concentration.
Regarding claim 1, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: " the boron-doped silicon layer having a boron concentration in a range of about 5 percent to about 40 percent boron on an atomic basis”, as recited in Claim 1, with the remaining features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE C TYNES JR./Examiner, Art Unit 2816                                                                                                                                                                                                        /JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898